Per Curiam.
The opinions of both the referee and the justice at Special Term indicate that due regard was given to the factors of subsurface use and improvements. Assuming that some of the experts on both sides had erroneous theories or concepts of value on these subjects, this would not constitute a failure of proof or require a dismissal of the writ, where there was other and sufficient evidence in the record to show the amounts which the factors mentioned added to the taxable value. We find ample evidence in the record to warrant the findings made. It does not appear that Special Term adopted a wrong theory of valuation.
The order, so far as appealed from, should be affirmed, without costs.
*912Present — Martin, P. J., Townley, Glennon, Cohn and Callahan, JJ.
Order, so far as appealed from, unanimously affirmed, without costs.